UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7681



MELVIN WAYNE BLANKENSHIP,

                                           Petitioner - Appellant,

          versus


ALTON    BASKERVILLE,       Warden,   Powhatan
Correctional Center,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-02-691-7)


Submitted:   May 28, 2004                  Decided:   July 19, 2004


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melvin Wayne Blankenship, Appellant Pro Se. Kathleen B. Martin,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Melvin Wayne Blankenship seeks to appeal the district

court’s order denying relief on his 28 U.S.C. § 2254 (2000)

petition.      The   district   court     granted   a    certificate       of

appealability on the three issues raised by Blankenship on appeal:

(1) whether the prosecution withheld exculpatory evidence relating

to statements by Commonwealth witness, Kevin Cooke; (2) whether

counsel was ineffective for not disclosing a conflict of interest;

and (3) whether the district court erred in refusing to sever the

trial of Blankenship and his brother.

            This Court reviews de novo the district court’s denial of

habeas relief based on a state court record.        Bell v. Ozmint, 332

F.3d 229, 233 (4th Cir. 2003), cert. denied, __ U.S. __, 124 S. Ct.

1155 (2004).     Once a certificate of appealability has issued,

habeas corpus relief may be granted under § 2254 only if a state

court’s decision on the merits of a claim for post-conviction

relief “was contrary to, or involved an unreasonable application

of, clearly established Federal law,” 28 U.S.C. § 2254(d)(1), or

“an   unreasonable   determination   of   the   facts   in   light   of   the

evidence presented in the State court proceeding,” 28 U.S.C.

§ 2254(d)(2); Williams v. Taylor, 529 U.S. 362, 412-13 (2000)

(discussing § 2254(d)(1)); Wilson v. Ozmint, 352 F.3d 847, 855 (4th

Cir. 2003), amended on other grounds by 357 F.3d 461 (4th Cir.

2004), and petition for cert. filed, Apr. 15, 2004 (No. 03-9909).


                                - 2 -
          We have independently reviewed the record in light of

Blankenship’s claims and conclude that the district court did not

err in denying habeas relief.   Accordingly, we affirm the judgment

of the district court.   While we grant Blankenship’s motion for an

extension of time to file a reply brief, we deny his motion to

appoint counsel.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                                - 3 -